Exhibit 10.16

Original Issue Date: November 17, 2010

Original Conversion Price (subject to adjustment herein): $1.25

Original Exchange Price (subject to adjustment herein): $0.75

$            

8.50% SECURED CONVERTIBLE DEBENTURE

DUE MAY 17, 2012

THIS 8.50% SECURED CONVERTIBLE DEBENTURE is the duly authorized and validly
issued 8.50% Secured Convertible Debenture of Accentia Biopharmaceuticals, Inc.,
a Florida corporation (the “Company”), having its principal place of business at
324 South Hyde Park Avenue, Suite 350, Tampa, Florida 33606, designated as its
8.50% Secured Convertible Debenture due May 17, 2012 (this debenture, the
“Debenture” and, collectively with the other debentures issued under Article
5.6.1 of the Plan, the “Debentures”). This Debenture, the Conversion Shares
issuable upon conversion of this Debenture, and the BVTI Shares issuable upon
exchange of this Debenture are issued by the Company, pursuant to Section 1145
of the Bankruptcy Code and Article 5.6.1 of the Plan, in exchange for the
Holder’s claims against the Company, and are exempt from the requirements of
Section 5 of the Securities Act and state and local securities laws and
requirements by virtue of Section 1145 of the Bankruptcy Code. This Debenture,
the Conversion Shares, and the BVTI Shares may be transferred, sold or resold by
the Holder or any holders thereof without registration or restriction; provided
that the transfer, sale or resale of this Debenture, the Conversion Shares, and
the BVTI Shares by any recipient thereof would not be exempted under
Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter.

FOR VALUE RECEIVED, the Company promises to pay to
                                                  or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $                     on May 17, 2012 (the “Maturity Date”) or such earlier
date as this Debenture is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Debenture in accordance with the
provisions hereof; provided that, if the average of the BVTI VWAPs for the ten
(10) consecutive Trading Days immediately prior to the Maturity Date is less
than $0.75 (subject to adjustment for forward and reverse stock splits, stock
dividends, recapitalizations and the like), the Maturity Date shall
automatically be extended and the new Maturity Date shall be May 17, 2013. This
Debenture is subject to the following additional provisions:

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, the following terms shall have the
following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

1



--------------------------------------------------------------------------------

“Agent” means StockTrans, Inc., the Agent under the Pledge Agreement, or any
successor thereto.

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

“Automatic Conversion” shall have the meaning set forth in Section 6(d).

“Automatic Conversion Notice” shall have the meaning set forth in Section 6(d).

“Bankruptcy Case” means, collectively, the cases of the Company and its
Subsidiaries pending before the Bankruptcy Court under Chapter 11 of the
Bankruptcy Code, and jointly administered under Case No. 8:08-bk-17795-KRM.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division.

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered;
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 4(c).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking

 

2



--------------------------------------------------------------------------------

institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

“BVTI” means Biovest International, Inc., a Delaware corporation, with an
address of 324 South Hyde Park Avenue, Suite 350, Tampa, Florida 33606.

“BVTI Alternate Consideration” shall have the meaning set forth in
Section 4(e)(ix).

“BVTI Beneficial Ownership Limitation” shall have the meaning set forth in
Section 4(e)(ii).

“BVTI Buy-In” shall have the meaning set forth in Section 4(e)(v).

“BVTI Common Stock” means the common stock, par value $.01 per share, of BVTI
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“BVTI Common Stock Equivalents” means any securities of BVTI, the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time BVTI
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, BVTI Common Stock.

“BVTI Equity Conditions” means, during the period in question, (a) the Company
and BVTI shall have duly honored all exchanges scheduled to occur or occurring
by virtue of one or more Notices of Exchange of the Holder, if any, (b) the
Company shall have paid all liquidated damages and other amounts owing and then
due to the Holder in respect of this Debenture, (c) the BVTI Common Stock is
trading on a Trading Market (and the Company believes, in good faith, that
trading of the BVTI Common Stock on a Trading Market will continue uninterrupted
for the foreseeable future), (d) there is no existing Event of Default or no
existing event which, with the passage of time or the giving of notice, would
constitute an Event of Default, (e) the issuance of the shares in question to
the Holder would not violate the limitations set forth in Section 4(e)(ii)
herein, (f) there has been no public announcement of a pending or proposed BVTI
Fundamental Transaction, Fundamental Transaction or Change of Control
Transaction that has not been consummated and (g) the Holder is not in
possession of any information provided by the Company or BVTI that constitutes,
or may constitute, material non-public information.

“BVTI Fundamental Transaction” shall have the meaning set forth in
Section 4(e)(ix).

 

3



--------------------------------------------------------------------------------

“BVTI Issuable Maximum” shall have the meaning set forth in Section 4(e)(ii).

“BVTI Shares” means the 14,400,000 shares of BVTI Common Stock (subject to
adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like) pledged to the Holders of the Debentures
pursuant to the terms of the Pledge Agreement.

“BVTI Threshold Period” shall have the meaning set forth in Section 4(e)(xiv).

“BVTI VWAP” means, for any date, the price of the BVTI Common Stock determined
by the first of the following clauses that applies: (a) if the BVTI Common Stock
is then listed or quoted for trading on a Trading Market, the volume weighted
average price of the BVTI Common Stock for such date (or the nearest preceding
date) on the Trading Market on which the BVTI Common Stock is then listed or
quoted for trading as reported by Bloomberg L.P. (based on a Trading Day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)); (b) if the
BVTI Common Stock is not then listed or quoted for trading on a Trading Market
and if prices for the BVTI Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
BVTI Common Stock so reported for such date; or (c) in all other cases, the fair
market value of a share of BVTI Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 40% of the
voting securities of the Company (other than by means of conversion or exchange
of the Debentures), or (ii) the Company merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Company and,
after giving effect to such transaction, the stockholders of the Company
immediately prior to such transaction own less than 60% of the aggregate voting
power of the Company or the successor entity of such transaction, or (iii) the
Company sells or transfers all or substantially all of its assets to another
Person and the stockholders of the Company immediately prior to such transaction
own less than 60% of the aggregate voting power of the acquiring entity
immediately after the transaction, or (iv) a replacement at one time or within a
three year period of more than one-half of the members of the Board of Directors
which is not approved by a majority of those individuals who are members of the
Board of Directors on the date hereof (or by those individuals who are serving
as members of the Board of Directors on any date whose nomination to the Board
of Directors was approved by a majority of the members of the Board of Directors
who are members on the date hereof), or (v) the execution by the Company of an
agreement to which the Company is a party or by which it is bound, providing for
any of the events set forth in clauses (i) through (iv) above.

 

4



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Schedule” means the Conversion and Exchange Schedule in the form of
Schedule 1 attached hereto.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

“Debenture Register” shall have the meaning set forth in Section 2(c).

“Default Pledged Shares” shall have the meaning set forth in Section 8(b).

“Equity Conditions” means, during the period in question, (a) the Company shall
have duly honored all conversions scheduled to occur or occurring by virtue of
one or more Notices of Conversion of the Holder, if any, (b) the Company shall
have paid all liquidated damages and other amounts owing to the Holder in
respect of this Debenture, (c) the Common Stock is trading on a Trading Market
(and the Company believes, in good faith, that trading of the Common Stock on a
Trading Market will continue uninterrupted for the foreseeable future),
(d) there is a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of all of the Conversion
Shares, (e) there is no existing Event of Default or no existing event which,
with the passage of time or the giving of notice, would constitute an Event of
Default, (f) the issuance of the shares in question (or, in the case of an
Optional Redemption, the shares issuable upon conversion in full of the Optional
Redemption Amount) to the Holder would not violate the limitations set forth in
Section 4(c) herein, (g) there has been no public announcement of a pending or
proposed Fundamental Transaction or Change of Control Transaction that has not
been consummated, and (h) the Holder is not in possession of any information
provided by the Company that constitutes, or may constitute, material non-public
information.

“Event of Default” shall have the meaning set forth in Section 8(a).

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Date” shall have the meaning set forth in Section 4(e)(i).

“Exchange Price” shall have the meaning set forth in Section 4(e)(vi).

“Exchange Share Delivery Date” shall have the meaning set forth in
Section 4(e)(iv).

“Forced Conversion” shall have the meaning set forth in Section 6(b).

“Forced Conversion Date” shall have the meaning set forth in Section 6(b).

“Forced Conversion Notice” shall have the meaning set forth in Section 6(b).

“Forced Conversion Notice Date” shall have the meaning set forth in
Section 6(b).

“Forced Exchange” shall have the meaning set forth in Section 4(e)(xiv).

“Forced Exchange Date” shall have the meaning set forth in Section 4(e)(xiv).

“Forced Exchange Notice” shall have the meaning set forth in Section 4(e)(xiv).

“Forced Exchange Notice Date” shall have the meaning set forth in
Section 4(e)(xiv).

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $150,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business and
(z) the present value of any lease payments in excess of $150,000 due under
leases required to be capitalized in accordance with GAAP.

“Interest Conversion Rate” means the lesser of (a) the Conversion Price or
(b) 90% of the lesser of (i) the average of the VWAPs for the 20 consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Interest Payment Date or (ii) the average of the VWAPs for the 20
consecutive Trading Days ending on the

 

6



--------------------------------------------------------------------------------

Trading Day that is immediately prior to the date the applicable Interest
Conversion Shares are issued and delivered if such delivery is after the
Interest Payment Date.

“Interest Conversion Shares” shall have the meaning set forth in Section 2(b).

“Interest Exchange Rate” means the lesser of (a) the Exchange Price or (b) 90%
of the lesser of (i) the average of the BVTI VWAPs for the 20 consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Interest Payment Date or (ii) the average of the BVTI VWAPs for the
20 consecutive Trading Days ending on the Trading Day that is immediately prior
to the date the applicable Interest Conversion Shares are issued and delivered
if such delivery is after the Interest Payment Date.

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Lock-up Expiration Date” means February 15, 2011.

“Mandatory Default Amount” means the sum of (a) the greater of (i) the
outstanding principal amount of this Debenture, plus 100% of accrued and unpaid
interest hereon, divided by the Conversion Price or the Exchange Price (as
selected by the Holder) on the date the Mandatory Default Amount is either
(A) demanded (if demand or notice is required to create an Event of Default) or
otherwise due or (B) paid in full, whichever has a lower Conversion Price or
Exchange Price, as applicable, multiplied by the VWAP or the BVTI VWAP, as
applicable, on the date the Mandatory Default Amount is either (x) demanded or
otherwise due or (y) paid in full, whichever has a higher VWAP or (ii) 110% of
the outstanding principal amount of this Debenture, plus 100% of accrued and
unpaid interest hereon, and (b) all other amounts, costs, expenses and
liquidated damages due in respect of this Debenture. Notwithstanding the
foregoing, in connection with Events of Default described in Section 8(a)(ii),
(iii) and (iv), clause (a)(i) herein shall not apply and the Mandatory Default
Amount shall equal the sum of clause (a)(ii) and clause (b) herein.

“New York Courts” shall have the meaning set forth in Section 9(d).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

“Optional Redemption” shall have the meaning set forth in Section 6(a).

“Optional Redemption Amount” means the sum of (i) 100% of the portion of the
principal amount of the Debenture then outstanding being redeemed as is set
forth in the Optional Redemption Notice, (ii) accrued but unpaid interest and
(iii) all liquidated damages and other amounts due in respect of the Debenture.

 

7



--------------------------------------------------------------------------------

“Optional Redemption Date” shall have the meaning set forth in Section 6(a).

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).

“Optional Redemption Notice Date” shall have the meaning set forth in
Section 6(a).

“Optional Redemption Period” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the date of the first issuance of this Debenture as
set forth above, regardless of any transfers of this Debenture and regardless of
the number of instruments which may be issued to evidence this Debenture.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Plan” means the First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of August 16, 2010, as modified by the
First Modification to First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of October 25, 2010 and as further
modified from time to time, as filed in the Bankruptcy Case.

“Pledge Agreement” means that certain Pledge Agreement, dated as of November 17,
2010, executed by the Company in favor of the Holders.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 4(d)(ii).

“Subsidiary” means any subsidiary of the Company as of the Original Issue Date
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Threshold Period” shall have the meaning set forth in Section 6(b).

“Trading Day” means a day on which a Trading Market is open for trading;
provided that, if the Common Stock or the BVTI Common Stock, as applicable, is
not on a Trading Market, then as reported on any day in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices).

 

8



--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock or the BVTI Common Stock, as applicable, is listed or quoted for
trading on the date in question: the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the OTCQB Marketplace, or the OTC Bulletin Board (or any successors to
any of the foregoing).

“Transfer Agent” means StockTrans, Inc. or any successor transfer agent engaged
by the Company or BVTI, as applicable.

“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security (but not including customary full
ratchet or weighted average anti-dilution provisions) or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock or (ii) enters into any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may sell securities at a future determined price.

“VWAP” means, for any date, the price of the Common Stock determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted for trading on a Trading Market, the volume weighted average
price per share of the Common Stock for such date (or the nearest preceding
date) on the Trading Market on which the Common Stock is then listed or quoted
for trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock
is not then listed or quoted for trading on a Trading Market and if prices for
the Common Stock are then reported in the “Pink Sheets” published by Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported for such date; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company.

“Warrants” means the Common Stock Purchase Warrants issued pursuant to Article
5.6.1.8 of the Plan, which permit the Holders thereof to purchase shares of
Common Stock or shares of BVTI Common Stock in accordance with the terms and
conditions contained therein.

Section 2. Interest.

 

9



--------------------------------------------------------------------------------

a) Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture at
the rate of 8.50% per annum, which interest shall begin accruing on the Original
Issue Date, payable on the Conversion Date, the Exchange Date, the Forced
Conversion Date or the Forced Exchange Date (as to that principal amount then
being converted or exchanged, as the case may be), on the Optional Redemption
Date (as to that principal amount then being redeemed) and on the Maturity Date
(each such date, an “Interest Payment Date”) (if any Interest Payment Date is
not a Business Day, then the applicable payment shall be due on the next
succeeding Business Day).

b) Payment of Interest in Cash or Shares of Common Stock or BVTI Common Stock.
Any interest payment on the Optional Redemption Date shall be paid in cash. Any
interest payment on a Conversion Date, an Exchange Date, a Forced Conversion
Date, a Forced Exchange Date, or the Maturity Date shall be paid in duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
or BVTI Common Stock determined by dividing the amount of interest then due
under this Debenture by the Interest Conversion Rate or the Interest Exchange
Rate, as applicable. The shares of Common Stock or BVTI Common Stock issued to
the Holder upon the conversion of accrued but unpaid interest on a Conversion
Date, an Exchange Date, a Forced Conversion Date, a Forced Exchange Date, or the
Maturity Date are referred to herein as “Interest Conversion Shares”.

c) Interest Calculations. Interest shall be calculated on the basis of a 365-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the outstanding principal, together with all accrued and unpaid
interest, liquidated damages and other amounts which may become due hereunder,
has been made. Payment of interest in shares of Common Stock or BVTI Common
Stock shall otherwise occur pursuant to Section 4(d)(ii) or Section 4(e)(iv)
herein and, solely for purposes of the payment of interest in shares of Common
Stock or BVTI Common Stock, the Interest Payment Date shall be deemed the
Conversion Date, the Exchange Date, the Forced Conversion Date, the Forced
Exchange Date, or the Maturity Date, as applicable. Interest shall cease to
accrue with respect to any principal amount converted, provided that the Company
actually delivers the Conversion Shares within the time period required by
Section 4(d)(ii) or Section 4(e)(iv) herein. Interest hereunder will be paid to
the Person in whose name this Debenture is registered on the records of the
Company regarding registration and transfers of this Debenture (the “Debenture
Register”).

d) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of 18% per annum or
the maximum rate permitted by applicable law, which shall accrue daily from the
date such interest is due hereunder through and including the date of actual
payment in full.

e) Prepayment. Except as otherwise set forth in this Debenture, the Company may
not prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.

 

10



--------------------------------------------------------------------------------

Section 3. Registration of Transfers and Exchanges.

a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.

b) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

Section 4. Conversion and Exchange.

a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(c) hereof); provided, however, that the Holder may not deliver a
Notice of Conversion (as defined below) to the Company for the conversion of a
principal amount of this Debenture of less than $10,000 at any time. The Holder
shall effect a conversion by delivering to the Company a Notice of Conversion,
the form of which is attached hereto as Annex A (a “Notice of Conversion”),
specifying therein the principal amount of this Debenture (and accrued but
unpaid interest) to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect a conversion
hereunder, the Holder shall not be required to physically surrender this
Debenture to the Company unless the entire principal amount of this Debenture
has been so converted (and all accrued and unpaid interest converted or
exchanged into shares of Common Stock or BVTI Common Stock or paid in cash).
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable amount
converted. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
may deliver an objection to a Notice of Conversion within one (1) Business Day
of delivery of such Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof.

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $1.25 (subject to adjustment herein) (the “Conversion Price”).

 

11



--------------------------------------------------------------------------------

c) Conversion Limitations. The Company shall not effect a conversion of this
Debenture, and a Holder shall not have the right to convert this Debenture, to
the extent that after giving effect to the conversion as set forth on the Notice
of Conversion, the Holder (together with the Holder’s Affiliates and any other
Person acting as a group together with the Holder or any of the Holder’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any other
Common Stock Equivalents), subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its Affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 4(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. To the extent that the
limitation contained in this Section 4(c) applies, the determination of whether
this Debenture is convertible (in relation to other securities owned by the
Holder together with any Affiliates) shall be in the sole discretion of the
Holder, and the submission of a Notice of Conversion shall be deemed to be the
Holder’s determination of whether this Debenture may be converted (in relation
to other securities owned by the Holder together with any Affiliates), subject
to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company when it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this Section 4(c), and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act. For purposes of this
Section 4(c), in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q Quarterly Report or Form
10-K Annual Report, as the case may be, (y) a more recent public announcement by
the Company, or (z) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two (2) Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Debenture, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Debenture held by the Holder. The Holder, upon not less than 61 days’ prior
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 4(c), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of

 

12



--------------------------------------------------------------------------------

shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Debenture held by the
Holder and the provisions of this Section 4(c) shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this Section 4(c) shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 4(c) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this Section 4(c) shall apply to a successor holder of this Debenture.

d) Mechanics of Conversion.

i. Conversion Shares Issuable Upon Conversion. The number of Conversion Shares
issuable upon a conversion hereunder shall be determined, with respect to any
principal amount being converted, by the quotient obtained by dividing (x) the
outstanding principal amount of this Debenture to be converted by (y) the
Conversion Price. The number of Interest Conversion Shares issuable upon a
conversion hereunder shall be determined, with respect to any accrued and unpaid
interest on the principal amount being converted, by the quotient obtained by
dividing (x) such interest amount by (y) the Interest Conversion Rate.

ii. Delivery of Certificate(s) Upon Conversion. Not later than three Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which shall be free of restrictive legends
and trading restrictions representing the number of Conversion Shares being
acquired upon the conversion of this Debenture. The Company shall use its best
efforts to deliver any certificate or certificates required to be delivered by
the Company under this Section 4(d)(ii) electronically through the Depository
Trust Company or another established clearing corporation performing similar
functions.

iii. Failure to Deliver Certificates. If the certificate or certificates
representing the Conversion Shares are not delivered to, or as directed by, the
Holder by the Share Delivery Date, the Holder shall be entitled to elect, by
written notice to the Company at any time on or before its receipt of such
certificate or certificates, to rescind the Notice of Conversion, in which event
the Company shall promptly return to the Holder any original Debenture delivered
to the Company and the Holder shall promptly return to the Company the
certificates representing such Conversion Shares.

iv. Obligations Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the

 

13



--------------------------------------------------------------------------------

same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other Person of any obligation to the
Company or any violation or alleged violation of law by the Holder or any other
Person, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance and
delivery of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Company of any such action the Company may have
against the Holder. In the event the Holder of this Debenture shall elect to
convert all or part of the outstanding principal amount hereof, the Company may
not refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the outstanding principal amount
of this Debenture, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Holder to the extent
it obtains judgment. In the absence of such injunction, the Company shall issue
Conversion Shares upon a properly noticed conversion. If the Company fails for
any reason to deliver to the Holder a certificate or certificates representing
the Conversion Shares pursuant to Section 4(d)(ii) by the fifth Trading Day
after the Conversion Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $10 per Trading Day (increasing to $20 per Trading Day on the
fifth Trading Day after such liquidated damages begin to accrue) for each
Trading Day after such fifth (5th) Trading Day until such certificates are
delivered. Nothing herein shall limit a Holder’s right to pursue actual damages
or declare an Event of Default pursuant to Section 8 hereof for the Company’s
failure to deliver Conversion Shares within the period specified herein and the
Holder shall have the right to pursue all remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. The exercise of any such rights shall not prohibit the
Holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder a certificate or
certificates representing the Conversion Shares on or before the Share Delivery
Date pursuant to Section 4(d)(ii), and if after such Share Delivery Date the
Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Conversion Shares which the Holder was entitled to receive upon the conversion
relating to such Share Delivery Date

 

14



--------------------------------------------------------------------------------

(a “Buy-In”), then the Company shall (A) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including any brokerage
commissions) for the shares of Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that the Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of the
Holder, either reissue (if surrendered) this Debenture in a principal amount
equal to the principal amount of the attempted conversion or deliver to the
Holder the number of shares of Common Stock that would have been issued if the
Company had timely complied with its delivery requirements under
Section 4(d)(ii). For example, if the Holder purchases Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of this Debenture with respect to which the actual sale price of the
Conversion Shares (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.

vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that,
during the period this Debenture is outstanding, it will at all times reserve
and keep available out of its authorized and unissued shares of Common Stock for
the sole purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of Persons other than the Holder,
not less than such aggregate number of shares of the Common Stock as shall be
issuable (taking into account the adjustments and restrictions of Section 5)
upon the conversion of the outstanding principal amount of this Debenture and
payment of interest hereunder. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable.

vii. Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture. As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

15



--------------------------------------------------------------------------------

viii. Transfer Taxes. The issuance of certificates for Conversion Shares shall
be made without charge to the Holder for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such certificates;
provided that, the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Holder of this
Debenture so converted and the Company shall not be required to issue or deliver
such certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

e) Voluntary Exchange; Forced Exchange.

i) Voluntary Exchange. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be exchangeable, in
whole or in part, into BVTI Shares at the option of the Holder, at any time and
from time to time (subject to the limitations on exchanges set forth in
Section 4(e)(ii) hereof and the BVTI Issuable Maximum) at the then effective
Exchange Price; provided, however, that the Holder may not deliver a Notice of
Exchange (as defined below) to the Company for the exchange of a principal
amount of this Debenture of less than $10,000 at any time. Upon any such
transfer of BVTI Shares to the Holder upon an exchange, the Holder shall have
good and marketable title to such BVTI Shares, free and clear of any Liens,
encumbrances, restrictions, rights of first refusal or rights of any other
Person and, except as provided in Article 5.6.1.7 of the Plan, shall be free of
restrictive legends. The Holder shall effect an exchange by delivering to the
Company a Notice of Exchange, the form of which is attached hereto as Annex B (a
“Notice of Exchange”), with a copy to the Agent, specifying therein the
principal amount of this Debenture (and accrued but unpaid interest) to be
exchanged and the date on which such exchange is to be effected (such date, the
“Exchange Date”). If no Exchange Date is specified in a Notice of Exchange, the
Exchange Date shall be the date that such Notice of Exchange is deemed delivered
hereunder. To effect an exchange hereunder, the Holder shall not be required to
physically surrender this Debenture to the Company unless the entire principal
amount of this Debenture has been so exchanged (and all accrued and unpaid
interest converted or exchanged into shares of Common Stock or BVTI Common Stock
or paid in cash). Exchanges hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable amount exchanged. The Holder and the Company shall maintain records
showing the principal amount(s) exchanged and the date of such exchange(s). The
Company may deliver an objection to a Notice of Exchange within one (1) Business
Day of delivery of such Notice of Exchange. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph,

 

16



--------------------------------------------------------------------------------

following exchange of a portion of this Debenture, the unpaid and unexchanged
principal amount of this Debenture may be less than the amount stated on the
face hereof.

ii) Exchange Limitations. The Company shall not effect an exchange of this
Debenture, and a Holder shall not have the right to exchange this Debenture, to
the extent that after giving effect to the exchange as set forth on the Notice
of Exchange, such Holder (together with the Holder’s Affiliates and any other
Person acting as a group together with the Holder or any of the Holder’s
Affiliates) would beneficially own in excess of the BVTI Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of BVTI Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of BVTI Common Stock issuable upon
exchange of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of BVTI Common Stock which would be
issuable upon exercise, conversion or exchange of the unexercised or unconverted
portion of any other securities of the Company (including, without limitation,
any other BVTI Common Stock Equivalents), subject to a limitation on conversion,
exercise or exchange analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 4(e)(ii), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. To the
extent that the limitation contained in this Section 4(e)(ii) applies, the
determination of whether this Debenture is exchangeable into BVTI Common Stock
(in relation to other securities owned by the Holder together with any
Affiliates) shall be in the sole discretion of the Holder, and the submission of
a Notice of Exchange shall be deemed to be the Holder’s determination of whether
this Debenture may be exchanged (in relation to other securities owned by the
Holder together with any Affiliates), subject to the BVTI Beneficial Ownership
Limitation. To ensure compliance with this restriction, each Holder will be
deemed to represent to the Company and BVTI each time it delivers a Notice of
Exchange that such Notice of Exchange has not violated the restrictions set
forth in this Section 4(e)(ii) and the Company and BVTI shall have no obligation
to verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act. For purposes of this
Section 4(e)(ii), in determining the number of outstanding shares of BVTI Common
Stock, a Holder may rely on the number of outstanding shares of BVTI Common
Stock as reflected in (x) BVTI’s most recent Form 10-Q Quarterly Report or Form
10-K Annual Report, as the case may be, (y) a more recent public announcement by
BVTI, or (z) any other notice by BVTI or the Transfer Agent setting forth the
number of shares of BVTI Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall cause BVTI, within two Trading Days, to
confirm orally and in writing to such Holder the number of shares of BVTI Common
Stock then outstanding. In any case, the number of outstanding shares of BVTI
Common Stock shall be

 

17



--------------------------------------------------------------------------------

determined after giving effect to the conversion, exchange or exercise of
securities of the Company or BVTI, including this Debenture, by such Holder or
its Affiliates since the date as of which such number of outstanding shares of
BVTI Common Stock was reported. The “BVTI Beneficial Ownership Limitation” shall
be 4.99% of the number of shares of the BVTI Common Stock outstanding
immediately after giving effect to the issuance of shares of BVTI Common Stock
issuable upon exchange of this Debenture held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company and BVTI, may increase or
decrease the BVTI Beneficial Ownership Limitation provisions of this
Section 4(e)(ii), provided that the BVTI Beneficial Ownership Limitation in no
event exceeds 9.99% of the number of shares of the BVTI Common Stock outstanding
immediately after giving effect to the issuance of shares of BVTI Common Stock
upon exchange of this Debenture held by the Holder and the provisions of this
Section 4(e)(ii) shall continue to apply. Any such increase or decrease will not
be effective until the 61st day after such notice is delivered to the Company
and BVTI. The provisions of this Section 4(e)(ii) shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(e)(ii) to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended BVTI Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this Section 4(e)(ii) shall apply to a successor holder of this Debenture.

In addition, the maximum number of shares of BVTI Common Stock transferable upon
(A) exchange of this Debenture and the other Debentures, (B) exercise of the
Warrants, and (C) the exercise of rights under the Pledge Agreement shall not
exceed in the aggregate 14,400,000 shares of BVTI Common Stock (subject to
adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like) (such shares, the “BVTI Issuable Maximum”). The
Holder and other holders of Debentures shall be allocated a portion of the BVTI
Issuable Maximum as set forth on Schedule A to the Pledge Agreement.

iii) BVTI Shares Issuable Upon Exchange. The number of BVTI Shares issuable upon
an exchange hereunder shall be determined, with respect to any principal amount
being exchanged, by the quotient obtained by dividing (x) the outstanding
principal amount of this Debenture to be exchanged by (y) the Exchange Price.
The number of Interest Conversion Shares issuable upon an exchange hereunder
shall be determined, with respect to any accrued and unpaid interest on the
principal amount being exchanged, by the quotient obtained by dividing (x) such
interest amount by (y) the Interest Exchange Rate.

iv) Delivery of Certificate(s) Upon Exchange. Not later than three Trading Days
after each Exchange Date (the “Exchange Share Delivery Date”), the Company shall
deliver, or cause BVTI or the Transfer Agent to deliver, to the Holder a
certificate or certificates representing the BVTI Shares which shall, except as
otherwise provided in Article 5.6.1.7 of the Plan, be free of restrictive

 

18



--------------------------------------------------------------------------------

legends and trading restrictions representing the number of BVTI Shares being
acquired upon the exchange of this Debenture. The Company shall use its best
efforts to deliver, or cause BVTI or the Transfer Agent to deliver, any
certificate or certificates required to be delivered under this Section 4(e)(iv)
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.

v) Compensation for BVTI Buy-In on Failure to Timely Deliver Certificates Upon
Exchange. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver, or to cause BVTI or the Transfer Agent
to deliver, to the Holder a certificate or certificates representing the BVTI
Shares on or before the Exchange Share Delivery Date pursuant to
Section 4(e)(iv), and if after such Exchange Share Delivery Date the Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder’s brokerage firm otherwise purchases, shares of BVTI
Common Stock to deliver in satisfaction of a sale by the Holder of the BVTI
Shares which the Holder was entitled to receive upon the exchange relating to
such Exchange Share Delivery Date (a “BVTI Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including any brokerage commissions) for the shares of BVTI
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of BVTI Common Stock that the Holder was entitled to receive from the
exchange at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted exchange or deliver to the Holder the number of shares of BVTI
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under Section 4(e)(iv). For example, if the Holder
purchases BVTI Common Stock having a total purchase price of $11,000 to cover a
BVTI Buy-In with respect to an attempted exchange of this Debenture with respect
to which the actual sale price of the BVTI Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the BVTI
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing the BVTI Shares
upon exchange of this Debenture as required pursuant to the terms hereof.

vi) Exchange Price. The exchange price in effect on any Exchange Date shall be
equal to $0.75 (subject to adjustment herein) (the “Exchange Price”).

 

19



--------------------------------------------------------------------------------

vii) Stock Dividends and Stock Splits. If BVTI, at any time while this Debenture
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of BVTI Common Stock or any BVTI Common Stock
Equivalents payable in shares of BVTI Common Stock (which, for avoidance of
doubt, shall not include any shares of BVTI Common Stock issued upon exchange
of, or payment of interest on, this Debenture), (B) subdivides outstanding
shares of BVTI Common Stock into a larger number of shares, (C) combines
(including by way of a reverse stock split) outstanding shares of BVTI Common
Stock into a smaller number of shares, or (D) issues, in the event of a
reclassification of shares of BVTI Common Stock, any shares of capital stock of
BVTI, then, in each case, the Exchange Price shall be multiplied by a fraction
of which the numerator shall be the number of shares of BVTI Common Stock
(excluding any treasury shares of BVTI) outstanding immediately before such
event and of which the denominator shall be the number of shares of BVTI Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
this Section 4(e)(vii) shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

viii) Share Exchange. In case of any reclassification of the BVTI Common Stock
or any compulsory share exchange pursuant to which the BVTI Common Stock is
converted into other securities, cash or property, the Holder shall have the
right thereafter to exchange the then outstanding principal amount of this
Debenture, together with all accrued but unpaid interest and any other amounts
then owing hereunder in respect of this Debenture into the shares of stock and
other securities, cash and property receivable upon or deemed to be held by
holders of the BVTI Common Stock following such reclassification or share
exchange, and the Holder shall be entitled upon such event to receive such
amount of securities, cash or property as the shares of the BVTI Common Stock
into which the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture, could have been exchanged immediately prior to such reclassification
or share exchange. This provision shall similarly apply to successive
reclassifications or share exchanges.

ix) BVTI Fundamental Transaction If, at any time while this Debenture is
outstanding, (A) BVTI effects any merger or consolidation of BVTI with or into
another Person, (B) BVTI effects any sale of all or substantially all of its
assets in one transaction or a series of related transactions, (C) any tender
offer or exchange offer (whether by BVTI or another Person) is completed
pursuant to which holders of BVTI Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) BVTI
effects any reclassification of the BVTI Common Stock or any compulsory share
exchange pursuant to which the BVTI Common Stock is effectively converted

 

20



--------------------------------------------------------------------------------

into or exchanged for other securities, cash or property (each, a “BVTI
Fundamental Transaction”), then, upon any subsequent exchange of this Debenture,
the Holder shall have the right to receive, for each BVTI Share that would have
been issuable upon such exchange immediately prior to the occurrence of such
BVTI Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
BVTI Fundamental Transaction if it had been, immediately prior to such BVTI
Fundamental Transaction, the holder of one (1) share of BVTI Common Stock (the
“BVTI Alternate Consideration”). For purposes of any such exchange, the
determination of the Exchange Price shall be appropriately adjusted to apply to
such BVTI Alternate Consideration based on the amount of BVTI Alternate
Consideration issuable in respect of one (1) share of BVTI Common Stock in such
BVTI Fundamental Transaction, and the Company shall apportion the Exchange Price
among the BVTI Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the BVTI Alternate Consideration.
If holders of BVTI Common Stock are given any choice as to the securities, cash
or property to be received in a BVTI Fundamental Transaction, then the Holder
shall be given the same choice as to the BVTI Alternate Consideration it
receives upon any exchange of this Debenture following such BVTI Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to BVTI, the Company or surviving entity in such BVTI Fundamental
Transaction shall issue to the Holder a new debenture consistent with the
foregoing provisions and evidencing the Holder’s right to convert such debenture
into BVTI Alternate Consideration. The terms of any agreement pursuant to which
a BVTI Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 4(e)(ix) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a BVTI Fundamental Transaction.

x) Subsequent Rights Offering. If BVTI, at any time while the Debenture is
outstanding, shall issue rights, options or warrants to all holders of BVTI
Common Stock (and not to Holders of the Debentures) entitling them to subscribe
for or purchase shares of BVTI Common Stock at a price per share that is less
than the BVTI VWAP on the record date referenced below, then the Exchange Price
shall be multiplied by a fraction of which the denominator shall be the number
of shares of BVTI Common Stock outstanding on the date of issuance of such
rights or warrants plus the number of additional shares of BVTI Common Stock
offered for subscription or purchase, and of which the numerator shall be the
number of shares of BVTI Common Stock outstanding on the date of issuance of
such rights or warrants plus the number of shares which the aggregate offering
price of the total number of shares so offered (assuming delivery to BVTI in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such BVTI VWAP. Such adjustment shall be made
whenever such rights or warrants are issued, and shall become effective

 

21



--------------------------------------------------------------------------------

immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.

xi) Pro Rata Distribution. If BVTI, at any time while this Debenture is
outstanding, shall distribute to all holders of BVTI Common Stock (and not to
the Holders of the Debentures) evidences of its indebtedness or assets
(including cash and cash dividends) or rights or warrants to subscribe for or
purchase any security, then in each such case the Exchange Price shall be
adjusted by multiplying such Exchange Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the BVTI VWAP
determined as of the record date mentioned above, and of which the numerator
shall be such BVTI VWAP on such record date less the then per share fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one (1) outstanding share of BVTI
Common Stock as determined by the board of directors of BVTI in good faith. In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one (1) share of BVTI
Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.

xii) Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exchange of this Debenture. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exchange, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exchange Price or round up to the next whole share.

xiii) Transfer Taxes. The issuance of certificates for BVTI Shares on exchange
of the Debentures shall be made without charge to the Holder for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such certificates; provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon exchange in a name other than that of the
Holder of this Debenture so exchanged and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

xiv) Forced Exchange. Notwithstanding anything herein to the contrary, if,
commencing on August 15, 2011 (the six (6) month anniversary of the Lock-up
Expiration Date), the BVTI VWAP for each of any ten (10) consecutive Trading
Days (such period, the “BVTI Threshold Period”) equals or

 

22



--------------------------------------------------------------------------------

exceeds $1.25 (subject to adjustment for forward and reverse stock splits, stock
dividends, recapitalizations and the like), then the Company may, within three
(3) Trading Days after the end of any such BVTI Threshold Period, deliver a
written notice to the Holder (a “Forced Exchange Notice” and the date such
notice is delivered to the Holder, the “Forced Exchange Notice Date” and such
exchange, the “Forced Exchange”) to cause the Holder to exchange all or part of
the then outstanding principal amount of this Debenture at the then Exchange
Price, plus accrued but unpaid interest, liquidated damages and other amounts
owing to the Holder under this Debenture at the Interest Exchange Rate, it being
agreed that the “Exchange Date” for purposes herein shall be deemed to occur on
the third Trading Day following the Forced Exchange Notice Date (such third
Trading Day, the “Forced Exchange Date”). The Company may not deliver a Forced
Exchange Notice, and any Forced Exchange Notice delivered by the Company shall
not be effective, unless all of the BVTI Equity Conditions are met (unless
waived in writing by the Holder) on each Trading Day occurring during the
applicable BVTI Threshold Period through and including the later of the Forced
Exchange Date and the Trading Day after the date such BVTI Shares pursuant to
such exchange are delivered to the Holder. Any Forced Exchange shall be applied
ratably to all Holders of Debentures, provided that any voluntary exchanges by a
Holder shall be applied against the Holder’s pro rata allocation, thereby
decreasing the aggregate amount forcibly exchanged hereunder if only a portion
of this Debenture is forcibly exchanged. For purposes of clarification, a Forced
Exchange shall be subject to all of the provisions of Section 4, including,
without limitation, the provision requiring payment of liquidated damages and
limitations on exchanges.

xv) Adjustments to Exchange Price. Whenever the Exchange Price is adjusted
pursuant to any provision of this Section 4(e), the Company shall promptly
deliver to the Holder a notice setting forth the Exchange Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. If BVTI enters into a Variable Rate Transaction, BVTI shall be
deemed to have issued BVTI Common Stock or BVTI Common Stock Equivalents at the
lowest possible conversion price at which such securities may be converted or
exercised.

xvi) Lockup Provisions under Plan. Notwithstanding anything to the contrary
contained herein, the BVTI Shares issued under this Section 4(e) shall be
subject to the lock-up provisions contained in Article 5.6.1.7 of the Plan until
the Lock-Up Expiration Date.

Section 5. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of Common Stock or any Common Stock
Equivalents payable in

 

23



--------------------------------------------------------------------------------

shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, this Debenture), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then in each case the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Company) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to this Section 5(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

b) [RESERVED]

c) Subsequent Rights Offerings. If the Company, at any time while this Debenture
is outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders of the Debentures) entitling them to subscribe for or
purchase shares of Common Stock at a price per share that is less than the VWAP
on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming delivery to the Company in full of
all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP. Such adjustment shall be made whenever such rights
or warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

d) Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, shall distribute to all holders of Common Stock (and not to Holders
of the Debentures) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security,
then in each such case the Conversion Price shall be adjusted by multiplying the
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one (1) outstanding share of the Common Stock as determined by the Board of
Directors of the Company in good faith. In either case the adjustments shall be
described in a

 

24



--------------------------------------------------------------------------------

statement delivered to the Holder describing the portion of assets or evidences
of indebtedness so distributed or such subscription rights applicable to one
(1) share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

e) Fundamental Transaction. If, at any time while this Debenture is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (iii) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each, a “Fundamental
Transaction”), then, upon any subsequent conversion of this Debenture, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Debenture following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new debenture consistent with the
foregoing provisions and evidencing the Holder’s right to convert such debenture
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(e)
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

25



--------------------------------------------------------------------------------

g) Notice to the Holder.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to the Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Company enters into a Variable Rate Transaction, the Company shall be deemed
to have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised.

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

 

26



--------------------------------------------------------------------------------

Section 6. Optional Redemption; Forced Conversion; Automatic Conversion.

a) Optional Redemption at Election of Company. Subject to the provisions of this
Section 6(a), at any time after the Original Issue Date, the Company may deliver
a notice to the Holder (an “Optional Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Optional Redemption Notice Date”) of its
irrevocable election to redeem all or some of the then outstanding principal
amount of this Debenture for cash in an amount equal to the Optional Redemption
Amount on the 20th Trading Day following the Optional Redemption Notice Date
(such date, the “Optional Redemption Date”, such 20 Trading Day period, the
“Optional Redemption Period” and such redemption, the “Optional Redemption”).
The Optional Redemption Amount is payable in full on the Optional Redemption
Date. The Company may only effect an Optional Redemption if each of the Equity
Conditions shall have been met (unless waived in writing by the Holder) on each
Trading Day during the period commencing on the Optional Redemption Notice Date
through to the Optional Redemption Date and through and including the date
payment of the Optional Redemption Amount is actually made in full. If any of
the Equity Conditions shall cease to be satisfied at any time during the
Optional Redemption Period, then the Holder may elect to nullify the Optional
Redemption Notice by notice to the Company within 3 Trading Days after the first
day on which any such Equity Condition has not been met in which case the
Optional Redemption Notice shall be null and void, ab initio. The Company
covenants and agrees that it will honor all Notices of Conversion tendered from
the time of delivery of the Optional Redemption Notice through the date all
amounts owing thereon are due and paid in full. The Company’s determination to
pay an Optional Redemption in cash shall be applied ratably to all of the
holders of the then outstanding Debentures.

b) Forced Conversion. Notwithstanding anything herein to the contrary, if,
commencing on August 15, 2011 (the six (6) month anniversary of the Lock-up
Expiration Date), the VWAP for each of any ten (10) consecutive Trading Days
(such period, the “Threshold Period”) exceeds 150% of the then effective
Conversion Price, then the Company may, within three (3) Trading Days after the
end of any such Threshold Period, deliver a written notice to the Holder (a
“Forced Conversion Notice” and the date such notice is delivered to the Holder,
the “Forced Conversion Notice Date” and such conversion, the “Forced
Conversion”) to cause the Holder to convert all or part of the then outstanding
principal amount of this Debenture at the then Conversion Price, plus accrued
but unpaid interest, liquidated damages and other amounts owing to the Holder
under this Debenture at the Interest Conversion Rate, it being agreed that the
“Conversion Date” for purposes of Section 4 shall be deemed to occur on the
third Trading Day following the Forced Conversion Notice Date (such third
Trading Day, the “Forced Conversion Date”). The Company may not deliver a Forced
Conversion Notice, and any Forced Conversion Notice delivered by the Company
shall not be effective, unless all of the Equity Conditions are met (unless
waived in writing by the Holder) on each Trading Day occurring during the
applicable Threshold Period through and including the later of the Forced
Conversion Date and the Trading Day after the date such Conversion Shares
pursuant to such conversion are delivered to the Holder. Any Forced

 

27



--------------------------------------------------------------------------------

Conversion shall be applied ratably to all Holders of Debentures, provided that
any voluntary conversions by a Holder shall be applied against the Holder’s pro
rata allocation, thereby decreasing the aggregate amount forcibly converted
hereunder if only a portion of this Debenture is forcibly converted. For
purposes of clarification, a Forced Conversion shall be subject to all of the
provisions of Section 4, including, without limitation, the provision requiring
payment of liquidated damages and limitations on conversions.

c) Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be payable on the Optional Redemption Date. If any portion of the payment
pursuant to an Optional Redemption shall not be paid by the Company by the
applicable due date, interest shall accrue thereon at an interest rate equal to
the lesser of 18% per annum or the maximum rate permitted by applicable law
until such amount is paid in full. Notwithstanding anything herein contained to
the contrary, if any portion of the Optional Redemption Amount remains unpaid
after such date, the Holder may elect, by written notice to the Company given at
any time thereafter, to invalidate such Optional Redemption, ab initio, and,
with respect to the Company’s failure to honor the Optional Redemption, the
Company shall have no further right to exercise such Optional Redemption. The
Holder may elect to convert the outstanding principal amount of this Debenture
pursuant to Section 4 prior to actual payment in cash for any redemption under
this Section 6 by the delivery of a Notice of Conversion to the Company.

d) Automatic Conversion at Maturity Date. Subject to the provisions of this
Section 6(d), on the Maturity Date, the outstanding principal amount, plus
accrued but unpaid interest, on this Debenture shall automatically convert into
Conversion Shares or automatically be exchanged into BVTI Shares, or a
combination thereof (such automatic conversion or exchange, the “Automatic
Conversion”), provided that the Holder shall have the right to elect whether to
receive Conversion Shares or BVTI Shares or a combination thereof on the
Maturity Date by written notice to the Company at least 10 Trading Days prior to
the Maturity Date (such notice, the “Automatic Conversion Notice”). In the
Automatic Conversion Notice, the Holder shall set forth the respective portions
of the outstanding principal amount, plus accrued but unpaid interest, on this
Debenture that shall be allocated to Conversion Shares and BVTI Shares (and,
with respect to accrued but unpaid interest, to Interest Conversion Shares) or a
combination thereof in the Automatic Conversion. In the event that the Holder
shall not deliver an Automatic Conversion Notice to the Company by the 10th
Trading Day prior to the Maturity Date, the Holder shall be deemed to have made
an election to receive outstanding principal amount, plus accrued but unpaid
interest, on the Debenture in BVTI Shares only. The Company shall deliver the
Conversion Shares pursuant to the requirements of Section 4(d)(ii) and shall
cause BVTI or the Transfer Agent to deliver the BVTI Shares pursuant to the
requirements of Section 4(e)(iv), as applicable. Notwithstanding anything herein
to the contrary, the Automatic Conversion shall not be effective unless all of
the Equity Conditions and all of the BVTI Equity Conditions are satisfied
(unless waived in writing by the Holder) on each of the 30 Trading Days
immediately preceding the Maturity Date.

 

28



--------------------------------------------------------------------------------

Section 7. Negative Covenants. As long as any portion of this Debenture remains
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

a) amend its charter documents, including, without limitation, its articles or
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

b) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than repurchases of Common Stock or Common Stock Equivalents
of departing officers and directors of the Company, provided that such
repurchases shall not exceed an aggregate of $100,000 for all officers and
directors during the term of this Debenture;

c) repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness, other than the Debentures if on a pro-rata basis, other than
regularly scheduled principal and interest payments as such terms are in effect
as of the Original Issue Date or any payments to its creditors or the creditors
of its Subsidiaries as required under the Plan, provided that such payments
shall not be permitted if, at such time, or after giving effect to such payment,
any Event of Default exists or occurs;

d) pay cash dividends or distributions on any equity securities of the Company;

e) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

f) enter into any agreement with respect to any of the foregoing.

Section 8. Events of Default.

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

i. any default in the payment of (A) the principal amount of any Debenture or
(B) interest, liquidated damages and other amounts owing to a Holder on any
Debenture, as and when the same shall become due and payable (whether on a
Conversion Date, an Exchange Date, a Forced Conversion Date, a

 

29



--------------------------------------------------------------------------------

Forced Exchange Date, an Optional Redemption Date or the Maturity Date or by
acceleration or otherwise), which default, solely in the case of an interest
payment or other default under clause (B) above, is not cured within three
(3) Trading Days;

ii. the Company shall fail to observe or perform any other material covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock or BVTI Common Stock to the Holder
upon conversion or exchange, which breach is addressed in clause (ix) below)
which failure is not cured, if possible to cure, within the earlier to occur of
(A) five (5) Trading Days after notice of such failure sent by the Holder or by
any other Holder to the Company and (B) ten (10) Trading Days after the Company
has become or should have become aware of such failure;

iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under any
material agreement, lease, document or instrument to which the Company or any
Subsidiary is obligated (and not covered by clause (vi) below);

iv. any representation or warranty by the Company made in this Debenture, any
written statement pursuant hereto or any other report, financial statement or
certificate made or delivered to the Holder or any other Holder shall be untrue
or incorrect in any material respect as of the date when made or deemed made;

v. the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $250,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five (5) Trading Days;

viii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or

 

30



--------------------------------------------------------------------------------

in excess of 40% of its assets in one transaction or a series of related
transactions (whether or not such sale would constitute a Change of Control
Transaction);

ix. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date pursuant to
Section 4(d)(ii) or after an Exchange Date pursuant to Section 4(e)(iv) or the
Company shall provide at any time notice to the Holder, including by way of
public announcement, of the Company’s intention to not honor requests for
conversions or exchanges of any Debentures in accordance with the terms hereof;
or

x. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $150,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in an amount equal to the Mandatory Default Amount. Commencing
five (5) days after the occurrence of any Event of Default that results in the
eventual acceleration of this Debenture, the interest rate on this Debenture
shall accrue at an interest rate equal to the lesser of 18% per annum or the
maximum rate permitted under applicable law. Upon the payment in full of the
Mandatory Default Amount, the Holder shall promptly surrender this Debenture to
or as directed by the Company. In connection with such acceleration described
herein, the Holder need not provide, and the Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the Debenture until such time, if any, as the Holder receives full
payment pursuant to this Section 8(b). No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Upon the occurrence of an Event of Default, the Holder shall have the right, at
any time and from time to time until the Mandatory Default Amount is paid in
full, to deliver instructions to the Agent (with a copy to the Company) to
release to such Holder up to a number of Pledged Shares (as defined in the
Pledge Agreement) determined by dividing the Mandatory Default Amount (as
determined by the Holder with respect to the application of clause (a)(i) or
clause (a)(ii) of the definition of Mandatory Default Amount) by the then
effective Exchange Price (such number of Pledged Shares, the “Default Pledged
Shares”). The Default Pledged Shares shall be the sole means by which the Holder
receives the Mandatory Default Amount from the Company. If the Mandatory Default
Amount exceeds the market value, or the proceeds of

 

31



--------------------------------------------------------------------------------

the sale, of the Default Pledged Shares, the Company shall not be liable to the
Holder for any deficiency.

Section 9. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion and Notice of Exchange, shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purpose by
notice to the Holder delivered in accordance with this Section 9(a) and notices
to the Agent shall be addressed to the Agent at the address set forth in the
Pledge Agreement or such other facsimile number or address as the Agent may
specify for such purpose by notice to the Holder delivered in accordance with
this Section 9(a). Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to the Holder at the facsimile number or address of the Holder
appearing on the books of the Company, or if no such facsimile number or address
appears, at the principal place of business of the Holder. Notices to BVTI shall
be delivered by facsimile at the facsimile address for the Company set forth in
this Debenture. Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile (if to the Company,
at the facsimile number specified on the signature page) prior to 5:30 p.m. (New
York City time), (ii) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile (if to the Company,
at the facsimile number specified on the signature page) between 5:30 p.m. (New
York City time) and 11:59 p.m. (New York City time) on any date, (iii) the
second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Company. This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein.

c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of

 

32



--------------------------------------------------------------------------------

such loss, theft or destruction of such Debenture, and of the ownership hereof,
reasonably satisfactory to the Company.

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Debenture (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Debenture), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are an improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver by
the Company or the Holder must be in writing.

f) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable

 

33



--------------------------------------------------------------------------------

rate of interest due hereunder shall automatically be lowered to equal the
maximum rate of interest permitted under applicable law. The Company covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law or other law which would prohibit or
forgive the Company from paying all or any portion of the principal of or
interest on this Debenture as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Debenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

i) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Debenture pursuant to written
agreements in form and substance satisfactory to the Holder (such approval not
to be unreasonably withheld or delayed) and (ii) issue to the Holder a new
debenture of such successor entity evidenced by a written instrument
substantially similar in form and substance to this Debenture, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Debenture and having similar
ranking to this Debenture, which shall be satisfactory to the Holder (any such
approval not to be unreasonably withheld or delayed). The provisions of this
Section 9(i) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Debenture.

j) Secured Obligation. The obligations of the Company under this Debenture are
(i) secured by the BVTI Shares pursuant to the Pledge Agreement, and
(ii) guaranteed by the Subsidiaries pursuant to the Subsidiary Guarantee, dated
as of November 17, 2010, of each Subsidiary in favor of the Holders.

*********************

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:      

Name:   Samuel S. Duffey

Title:     President

 

Facsimile No. for delivery of notices:      

 

35



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 8.50% Secured
Convertible Debenture due May 17, 2012 (unless the Maturity Date is extended
pursuant to the terms therein) of Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”), into shares of common stock (the “Common Stock”) of
the Company according to the conditions hereof, as of the date written below. If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4(c) of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

     

Date to Effect Conversion:

  

Principal Amount of Debenture to be Converted:

  

Amount of Interest to be paid in Common Stock:

  

Number of shares of Common Stock to be issued:

  

Signature:

  

Name:

  

Address for Delivery of Common Stock Certificates:

  

Or

  

DWAC Instructions:

  

Broker No:                            

  

Account No:                          

 

36



--------------------------------------------------------------------------------

ANNEX B

NOTICE OF EXCHANGE

The undersigned hereby elects to exchange principal and, if specified, interest
under the 8.50% Secured Convertible Debenture due May 17, 2012 (unless the
Maturity Date is extended pursuant to the terms therein) of Accentia
Biopharmaceuticals, Inc., a Florida corporation (the “Company”), into shares of
common stock, $0.01 par value per share (the “Common Stock”), of Biovest
International, Inc. according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any exchange, except for such transfer taxes, if any.

By the delivery of this Notice of Exchange the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act,
specified under Section 4(e) of this Debenture.

 

Exchange calculations:

     

Date to Effect Exchanges:

  

Principal Amount of Debentures to be Exchanged:

  

Amount of Interest to be paid in BVTI Common Stock:

  

Number of shares of BVTI Common Stock to be Issued:

  

Applicable Exchange Price:

  

Signature:

  

Name:

  

Address:

CC: AMERICAN STOCK TRANSFER & TRUST COMPANY, FACSIMILE NUMBER:

Fax: 718-331-1852, Attn: Herb Lemmer, Esq.

 

37



--------------------------------------------------------------------------------

Schedule 1

CONVERSION AND EXCHANGE SCHEDULE

The 8.50% Secured Convertible Debentures due on May 17, 2012 (unless the
Maturity Date is extended pursuant to the terms therein) in the original
principal amount of $____________ is issued by Accentia Biopharmaceuticals,
Inc., a Florida corporation. This Conversion and Exchange Schedule reflects
conversions and exchanges made under Section 4 of the above referenced
Debenture.

Dated:

 

Date of Conversion or
Exchange

(or for first entry,
Original Issue Date)

  Amount of
Conversion   Amount of
Exchange   Aggregate
Principal
Amount
Remaining
Subsequent to
Conversion or
Exchange
(or original
Principal
Amount)   Company Attest

 

38